OFFICE OF THE ATTORNEY     GENERAL    OF TEXAS




Hon. Mortlmer mmn,
6reautlraSsaretuy
Teaahor Retlreaentsystem oi Terarr
Austin, Texas
Dear 81rr




                                            We acs advised
                                            amber of the
Santoa cavazo6, her
trlct Attorney 0
                                          hat oounty oharg-
                                          er of the raid




                                other8 and slstfw ars
                               eunptadby their gusrdian,
                      8 dsQsaSad.
                      -1, Vernon*6 Civil Statutes, sets up
                        Designationof a benafloiaryis
                      on 6..Submotion 6, whsre It is also
                      bsaace of SW& dasignatfonthe aaau-
                  0118sball be paid 88 provided by the laws
oi dssoant and distribution. The heirs of Celia carazos
would bs her brothers and siutem, halt-brothersand half-
sisters, and father--hermother being dsad. Therefore,   if
there had been no designation of a bsaaflolary,or it th0
designatfonhas been p alby Q aallad thf asc##g~$Mi~gr&
tri utlons would be d &de   in&f:two @qua  par
Efon. kortlmer   brawn, page 8.



to the father (if he is not prevented from taking it by
reason of the oause of deceasedrs death), and the other
half being divided smong the brothers and sisters, half
brothers and haAS sisters of the deceased, r full brothsr
or sister reoeiwing twioe &s much hs a half brother OT
sister.
           In the case of kUrohleou ~8. Liurohison, 203 3.~.
423, Beaumont Court of Civil ~.ppeals, it was held (1) that
one who is named as sole benefioiary      In a life insurance
polioy and who feloniously    kills   the insured for the pur-
pose of obtaining the insurance oannot reoover on the
oontraot,  but (2) that the polloy would not be defeated,
the prooaeds going to the estate,      and that ouah bonsfloiary
being the sole heir of the deceased--as      suoh h&r, not as
beneflaia,rg of the polioy--was     entitled to suoh proceeds.
            rn Mutual Life Insurance Co. of IT. Y. vs. arm-
strong, 117 U. 8. 600, the opinion   soems to ba that a
benefiolary   who feloniously kills the ineurad aanmt re-
cover the lnsuranoe under the oontract,   regardless  of the
nature of the motive for the murder.
            If Santos Cavazos ~fclonlcusly     killed Celia Cava-
208, in our opinion the lnstxxuuent signed by the deoeaeed
designating    him as the beneflaiary    has been rendered null
end void.     If the above indiotment is dismissed or if the
defendant is tried and acc;ultted,      payment may be made to
him pursuant to the designation.        So lay as the indictment
Fends the money &otid be held bi absyauce unless he ??aivss
or surrenders any rights he may have under the de&nation,
in which event payment nay be made to the heirs of the de-
oeased.    Under the $surchison oaae, WQ think he would re-
eeive half of suoh contributions,       as an h&r, re+;ardless of
the outaoms of the indiatment.        IS authorizations  from all
brothers and sisters,    full and haXt blood, are filed,      dii
reoting payxsnt to santss Ctmaz~~, we think you could s&3-
1-y make pcpnent to him, although the indictment still        pends.
It Is doubtful,    however, that suoh authorizations      o&n be
had, since   a number of them are mloors and it -vioxlL be bei
yond a guardlan~s authority to bind his ward on suoh a
                                                          854


Ifon.xoort1merRrown, page 3.



matter, Under the existing oireumstanosethereforew8
would advise that you withhold payment penclingthe out-
come of the indictment.
                                 YOU% very truly